Citation Nr: 1331872	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  11-14 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to September 2000 and from February 2003 to January 2004, including service in Kuwait and Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

A VA medical opinion reflects the conclusion that the Veteran's major depression and generalized anxiety disorder has been present since service, and from which the Veteran developed undifferentiated somatization disorder.  

CONCLUSION OF LAW

The criteria for service connection for undifferentiated somatization disorder, with major depression and generalized anxiety are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants service connection.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary because the Veteran is not prejudiced.




Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

The available service treatment records do not reflect the presence of psychiatric symptoms.  However, the Veteran's VA mental health provider, a staff psychiatrist, persuasively explained the Veteran's current psychiatric illness began in service, thereby warranting service connection.

This physician noted that psychiatric symptoms were first observed by VA health care providers within months of the Veteran's separation from active duty, and explained that the military and the Veteran's own cultural stigma toward mental illness, as well as the Veteran's own psychological disposition would account for any silence in the service record.  Moreover, he indicated that elements of the Veteran's psychiatric illness could be seen in the physical complaints the Veteran had made over the years, including as reflected in the service records.  The psychiatrist further explained that while initially the Veteran's psychiatric diagnoses were major depression and generalized anxiety, since these went untreated (owing to the Veteran's initial reluctance to acknowledge the underlying problem), he went on to develop the undifferentiated somatization disorder that was among the psychiatric illnesses diagnosed when the Veteran was examined for VA purposes in connection with his claim in April 2009.  Given this thread leading back to military service that this VA psychiatrist traces, the Board concludes that a basis upon which to establish service connection has been presented.  Accordingly, service connection for undifferentiated somatization disorder, with major depression and generalized anxiety is granted.  

In reaching this conclusion, the Board notes that the April 2009 VA examiner mentioned above, wrote in his report that "it is not clear or even likely that [the Veteran's somataform disorder] relates in a direct and causal manner to his military service."  In addition, in a May 2009 addendum, when the examiner was asked to address whether any of the Veteran's service connected disabilities were causing the Veteran's mental condition disorder, he wrote that none of the Veteran's medical conditions are causing his mental condition.  "The etiology of somatization disorder is uncertain but none of his medical conditions medically corroborated or not, are 'causing' the disorder."  

While this language is superficially adverse to the claim, it must be noted that it limits the discussion to the Veteran's somatization disorder, saying nothing of the major depression and generalized anxiety.  Likewise, it does not rule out the validity of the concept indicated by the Veteran's health care provider who describes the Veteran's current psychiatric state more in terms of a process that can be medically traced to service.  Thus, this opinion does not bring the balance of the evidence against the claim.  


ORDER

Service connection undifferentiated somatization disorder, with major depression and generalized anxiety is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


